As filed with the Securities and Exchange Commission on May 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) P.O. Box 23791, San Jose, CA 95153 (Address of principal executive offices) (Zip code) Kendrick W. Kam P.O. Box 23791, San Jose, CA 95153 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2012 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. Marketocracy Masters 100 Fund Portfolio of Investments March 31, 2012 (Unaudited) Shares Market Value Common Stocks - 79.2% $ (Cost $7,361,997) ACCOMMODATION & FOOD SERVICES - 0.4% MCD MCDONALD'S CORP. ADMINISTRATIVE SUPPORT - 0.6% CLH CLEAN HARBORS, INC.* WNS WNS HOLDINGS LTD. - ADR* ARTS, ENTERTAINMENT & RECREATION - 0.5% BYD BOYD GAMING CORP.* LVS LAS VEGAS SANDS CORP.* ENERGY - 0.3% BP BP PLC - ADR FINANCE & INSURANCE - 11.7% PVD ADMINISTRADORA DE FONDOS DE PENSIONES PROVIDA SA - ADR ASI AMERICAN SAFETY INSURANCE HOLDINGS LTD.* NLY ANNALY CAPITAL MANGEMENT, INC. BAC BANK OF AMERICA CORP. BRK/B BERKSHIRE HATHAWAY, INC.* CLMS CALAMOS ASSET MANAGEMENT, INC. C CITIGROUP, INC. DHIL DIAMOND HILL INVESTMENT GROUP DFS DISCOVER FINANCIAL SERVICES GCA GLOBAL CASH ACCESS HOLDINGS, INC.* GS GOLMDMAN SACHS GROUP. INC. HIG HARTFORD FINANCIAL SERVICES GROUP, INC. HEK HECKMANN CORP.* ONE HIGHER ONE HOLDINGS, INC.* HUM HUMANA, INC. JNS JANUS CAPITAL GROUP, INC. JPM JPMORGAN CHASE & CO. MS MORGAN STANLEY NCT NEWCASTLE INVESTMENT CORP. NYX NYSE EURONEXT ORI OLD REPUBLIC INTERNATIONAL CORP. PEI PENNSYLVANIA REIT PCC PMC COMMERCIAL TRUST STC STEWART INFORMATION SERVICES CORP. TELOZ TEL OFFSHORE TRUST* 90 UNAM UNICO AMERICAN CORP.* V VISA, INC. WFC WELLS FARGO & CO. HEALTH CARE - 1.9% VVUS VIVUS, INC.* HEALTH CARE & SOCIAL ASSISTANCE - 12.9% AVCA ADVOCAT, INC. AMRN AMARIN CORP. - ADR* BRLI BIO-REFERENCE LABS, INC.* DEPO DEPOMED, INC.* HMA HEALTH MANAGEMENT ASSOCIATES, INC.* MDF METROPOLITAN HEALTH NETWORKS, INC.* NVO NOVO-NORDISK AS - ADR INFORMATION - 6.1% ANSS ANSYS, INC.* CHL CHINA MOBILE LTD. - ADR DTV DIRECTV* EXLS EXLSERVICE HOLDINGS, INC.* MSFT MICROSOFT, INC. RP REALPAGE, INC.* S SPRINT NEXTEL CORP.* VZ VERIZON COMMUNICATIONS, INC. VOD VODAFONE GROUP PLC - ADR MANUFACTURING - 22.4% ACW ACCURIDE CORP.* AOSL ALPHA & OMEGA SEMICONDUCTOR LTD.* APFC AMERICAN PACIFIC CORP.* APEMY APERAM - ADR 60 AAPL APPLE, INC.* ARIA ARIAD PHARMACEUTICALS, INC.* BAYRY BAYER AG - ADR BVX BOVIE MEDICAL CORP.* CCJ CAMECO CORP. CVX CHEVRON CORP. SNP CHINA PETROLEUM & CHEMICAL CORP. - ADR COP CONOCOPHILLIPS CNRD CONRAD INDUSTRIES, INC.* COT COTT CORP.* CVI CVR ENERGY, INC.* DELL DELL, INC.* DLB DOLBY LABORATORIES, INC.* DOW DOW CHEMICAL CO. E ENI SPA - ADR EL ESTEE LAUDER CO., INC. XLS EXELIS, INC. XOM EXXON MOBILE CORP. EZCH EZCHIP SEMICONDUCTOR LTD.* FMX FOMENTO ECONOMICO MEXICANO SAB - ADR FRX FOREST LABS, INC.* GY GENCORP, INC.* GE GENERAL ELECTRIC CO. GM GENERAL MOTORS CO.* GSIT GSI TECHNOLOGY* HPQ HEWLETT PACKARD CO. HITK HI-TECH PHARMACAL, INC.* HNZ HJ HEINZ CO. ITW ILLINOIS TOOL WORKS, INC. INTC INTEL CORP. SJM JM SMUCKER CO. JNJ JOHNSON & JOHNSON LSI LSI CORP.* MDCO MEDICINES CO.* MERC MERCER INTERNATIONAL, INC.* MRK MERCK & CO., INC. MCHP MICROCHIP TECHNOLOGY, INC. MR MINDRAY MEDICAL INTERNATIONAL LTD. - ADR MKSI MKS INSTRUMENT, INC. MHK MOHAWK INDUSTRIES, INC.* MPWR MONOLITHIC PPOWER SYSTEMS, INC.* MNST MONSTER BEVERAGE CORP.* NKTR NEKTAR THERAPEUTICS* NSRGY NESTLE SA - ADR NRTLQ NORTEL NETWORKS CORP.* 12 - PDFS PDF SOLUTIONS, INC.* PM PHILIP MORRIS INTERNATIONAL, INC. PLXS PLEXUS CORP.* PRAN PRANA BIOTECHNOLOGY LTD. - ADR* PX PRAXAIR, INC. RDS/A ROYAL DUTCH SHELL PLC - ADR SWK STANLEY BLACK & DECKER, INC. STNR STEINER LEISURE LTD.* RGR STURM RUGER & CO., INC. TSO TESORO CORP.* USNA USANA HEALTH SCIENCES, INC.* VLTR VOLTERRA SEMICONDUCTOR CORP.* WX WUXI PHARMATECH (CAYMAN), INC. - ADR* ZBRA ZEBRA TECHNOLOGIES CORP.* HOGS ZHONGPIN, INC.* MINING - 3.4% AKZOY AKZO NOBEL NV - ADR DVR CAL DIVE INTERNATIONAL, INC.* CHK CHESAPEAKE ENERGY CORP. MCF CONTANGO OIL & GAS CO.* EC ECOPETROL SA - ADR GSS GOLDEN STAR RESOURCES LTD.* MRO MARATHON OIL CORP. NEM NEWMONT MINING CORP. PGH PENGROWTH ENERGY CORP. PBR PETROLEO BRASILEIRO SA - ADR PLG PLATINUM GROUP METALS LTD.* POOSF POSEIDON CONCEPTS CORP. RIG TRANSOCEAN, INC. VALE VALE SA - ADR PROFESSIONAL, SCIENTIFIC & TECHNICAL SERVICES - 5.7% ATHN ATHENAHELATH, INC.* G GENPACT LTD.* GRVY GRAVITY CO. LTD. - ADR* ICLR ICON PLC - ADR* MA MASTERCARD, INC. REAL ESTATE RENTAL & LEASING - 0.7% AVB AVALONBAY COMMUNITIES, INC. 3 UMH UMH PROPERTIES, INC. RETAIL TRADE - 2.7% AEO AMERICAN EAGLE OUTFITTERS BBY BEST BUY, INC. KR KROGER CO. PSMT PRICESMART, INC. SPGZ SPECTRUM GROUP INTERNATIONAL, INC.* WAG WALGREEN CO. TRANSPORTATION & WAREHOUSING - 5.1% PAC GRUPO AEROPORTUARIO DEL PACIFICO SAB DE CV - ADR ASR GRUPO AEROPORTUARIO DEL SURESTE SAB DE CV - ADR GSH GUANGSHEN RAILWAY LTD. - ADR JBHT JB HUNT TRASPORTATION SERVICES, INC. KSU KANSAS CITY SOUTHERN* NMM NAVIOS MARITIME PARTNERS LP SSW SEASPAN CORP. SFL SHIP FINANCE INTERNATIONAL LTD. 15 UNP UNION PACIFIC CORP. UTILITIES - 2.8% SBS COMPANHIA DE SANEAMENTO - ADR ETP ENERGY TRANSFER PARTNERS LP EXC EXELON CORP. WHOLESALE TRADE - 2.0% MIL MFC INDUSTRIAL LTD. PG PROCTER & GAMBLE CO. RNDY ROUNDY'S, INC.* PREFERRED STOCKS - 1.7% (Cost $140,408) MANUFACTURING - 0.4% ABV COMPANHIA DE BEBIDAS DAS AMERICAS RETAIL TRADE - 1.3% CBD COMPANHIA BRASILEIRA DE DISTRBUICAO INVESTMENT COMPANIES - 9.4% (Cost $1,058,009) ERX DIREXION DAILY ENERGY BULL 3X SHARES* TLH ISHARES BARCLAYS 10-20 YEAR TREASURY BOND FUND* SHY ISHARES BARCLAYS 1-3 YEAR TREASURY BOND FUND* TLT ISHARES BARCLAYS 20+ YEAR TREASURY BOND FUND IEF ISHARES BARCLAYS 7-10 YEAR TREASURY BOND FUND* SHV ISHARES BARCLAYS SHORT TREASURY BOND FUND* ZROZ PIMCO 25 YEAR ZERO COUPON US TREASURY INDEX FUND UUP POWERSHARES DB US DOLLAR INDEX BULLISH* EUO PROSHARES ULTRASHORT EURO* GLL PROSHARES ULTRASHORT GOLD* DUG PROSHARES ULTRASHORT OIL & GAS* ZSL PROSHARES ULTRASHORT SILVER* YCS PROSHARES ULTRASHORT YEN* DIA SPDR DOW JONES INDUSTRIAL AVERAGE* USO UNITED STATES OIL FUND LP* XLU UTILITIES SELECT SECTOR SPDR XIV VELOCITYSHARES DAILY INVERSE VIX SHORT-TERM ETN* CASH EQUIVALENTS - 10.5% (Cost $1,172,955) HIGHMARK 100% US TREASURY MONEY MARKET FUND, 0.06%^ HIGHMARK DIVERSIFIED MONEY MARKET FUND, 0.23%^ TOTAL INVESTMENT SECURITIES - 100.8% (Cost $9,733,369) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.8%) NET ASSETS - 100.0% ADR - American Depository Receipt * Non-income producing security. ^ Seven-day yield as of March 31, 2012. The cost basis of investments for federal income tax purposes at March 31, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. The Marketocracy Masters 100 Fund (the "Fund")utilizes various methods to measure the fair value of most of its investments ona recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: ● Level 1 Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2012: Level 1 Level 2 Level 3 Common Stock^ $ - - Preferred Stock^ - - Investment Companies - - Short-Term Investments - - Total Investments in Securities $ - - ^See Portfolio of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Marketocracy Funds By (Signature and Title)*/s/ Kendrick W. Kam Kendrick W. Kam, President & Treasurer Date5/22/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Kendrick W. Kam Kendrick W. Kam, President & Treasurer Date 5/22/2012 * Print the name and title of each signing officer under his or her signature.
